IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-08-00262-CV
                                 No. 10-08-00263-CV

7.02 ACRES OF LAND AND $10,000
IN UNITED STATES CURRENCY,
                                                            Appellants
v.

THE STATE OF TEXAS,
                                                            Appellee



                       From the 220th District Court
                           Bosque County, Texas
         Trial Court Nos. 07-07-19807-BCCV and 07-07-19707-BCCV


                           MEMORANDUM OPINION


       The parties have filed agreed motions to dismiss these appeals. Accordingly, the

appeals are dismissed. See TEX. R. APP. P. 42.1(a)(1).



                                                         FELIPE REYNA
                                                         Justice
Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Appeal dismissed
Opinion delivered and filed October 1, 2008
[CV06]